El Juez Presidente Sr. del Tobo,
emitió la opinión del tribunal.
Presentada en el Registro de la Propiedad de Gruayama la escritura de hipoteca No. 181 otorgada por Eudosio Torres a favor de Hipólito Monserrate y Febo, el registrador se negó a inscribirla por nota de febrero 12, 1923, y elevó el documento y la nota a este Tribunal.
Así las cosas, compareció Hipólito Monserrate y Febo y alegó que la negativa del registrador no le fue notificada y que siendo ello así, el registrador no debió haber elevado el documento a la Corte Suprema, no existiendo por tanto re-curso alguno debidamente interpuesto para ante este Tribunal.
Figura en el expediente una comunicación del registra-dor remitiendo entre otros el documento de que venimos ocupándonos, que comienza así:
“Por no haberse presentado en esta oficina del Registro de la Propiedad de G-uayama ninguno de los interesados a recoger los do-cumentos presentados y los cuales han sido denegados según consta de la nota puesta al calce de los mismos, tengo el honor de remitir *641a su señoría dichos documentos bajo pliego certificado y son los si-guientes Y termina:
“Cuyos documentos tengo el gusto de remitirle a los efectos dis-puestos en la sección segunda de la ley de primero de marzo de mil novecientos dos, sobre recursos contra-las resoluciones de los regis-tradores de la propiedad.”
La sección 2 de la ley sobre recursos contra resolucio-nes de los registradores de la propiedad de 1 de marzo de 1902, invocada por el registrador, en lo pertinente, dice:
“Sección 2. — Si éste, dentro del segundo día no recogiere el do-cumento, el registrador lo enviará por el correo más próximo al Tribunal Supremo. * '* # ”
Pero el registrador prescindió de lo dispuesto en la sec-ción primera de la misma ley que dice que “Cuando el re-gistrador deniegue o suspenda alguna inscripción, anotación o cancelación, expondrá al pie del documento, clara y conci-samente, los motivos legales de su negativa y de ella notifi-cará al interesado, quien firmará la notificación.” Las itá-licas son nuestras.
El plazo de dos días a que se refiere la sección dos co-mienza a correr a partir de la notificación a que se refiere, la sección primera.
Es, pues, claro que no existe ante esta Corte recurso al-guno debidamente interpuesto o planteado, debiendo devol-)( verse el documento al registrador para que dé cumplimiento a lo ordenado en la sección primera de la referida ley de 1 de marzo de 1902.

Ordenada la devolución del documento al re-gistrador.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey, Hutcbison y Franco Soto.